F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            FEB 3 2005
                                   TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                        No. 03-3366
 v.                                                 (D.C. No. 03-10040)
                                                         (D. Kan.)
 GARY MULLANE,

          Defendant-Appellant.



                                ORDER AND JUDGMENT *


Before SEYMOUR, BALDOCK, and BRISCOE, Circuit Judges. **



      A grand jury charged Defendant Gary Mullane with one count of possession

with the intent to distribute approximately 157 kilograms of marijuana in

violation of 21 U.S.C. § 841(a), (b). Defendant moved to suppress the marijuana,

which law enforcement discovered during a traffic stop in Gove County, Kansas.


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).
The case is therefore ordered submitted without oral argument.
Defendant argued, among other things, (1) his initial traffic stop and continued

detention violated the Fourth Amendment, and (2) law enforcement subjected him

to a custodial interrogation without Miranda warnings in violation of his Fifth

Amendment rights. The district court, in a thorough order, denied Defendant’s

motion. The court found Kansas Highway Patrol Trooper Shawn Phillips

observed Defendant commit a traffic violation (speeding) and had reasonable

suspicion Defendant was engaged in drug smuggling. Further, the court found

Defendant was not “in custody” for purposes of Miranda. We have jurisdiction

pursuant to 28 U.S.C. § 1291, and affirm for substantially the same reasons as set

forth by the district court. See United States v. Mullane, No. 03-10040, 2003 WL

22466163 (D. Kan., September 25, 2003) (unpublished).

      We review the district court’s factual findings for clear error, United States

v. Patten, 183 F.3d 1190, 1193 (10th Cir. 1999), and the ultimate determination of

“reasonableness” under the Fourth Amendment de novo. United States v.

Mikulski, 317 F.3d 1228, 1230-31 (10th Cir. 2003). The record fully supports the

historical facts, as found by the district court, and we need not repeat them here.

See Mullane, 2003 WL 22466163 at *1-2. After a thorough review of the briefs

and record, we hold the district court correctly denied Defendant’s motion to

suppress.

      To the extent the district court did not specifically address Defendant’s


                                          2
argument that one officer may not rely on another officer’s reasonable suspicion

when conducting a traffic stop, we now reject this argument. We have

specifically held that police officers are entitled to rely upon information relayed

to them by other officers in determining whether reasonable suspicion exists to

justify an investigative detention. Oliver v. Woods, 209 F.3d 1179, 1190-91 (10th

Cir. 2000); United States v. Hensley, 469 U.S. 221, 232 (1985) (holding

“effective law enforcement cannot be conducted unless police officers can act on

directions and information transmitted by one officer to another.”). In this case,

the record shows Trooper Phillips dispatched a bulletin over the radio informing

other officers to be on the lookout for Defendant’s pickup truck because the truck

had committed a traffic violation and may be involved in drug trafficking. A

local officer observed, and stopped, the blue truck described in the bulletin. The

officer’s reliance on Trooper Phillips’ radio bulletin and subsequent stop of

Defendant’s truck was entirely lawful.

      The district court’s denial of Defendant’s motion to suppress is

AFFIRMED. 1

                                              Entered for the Court


                                              Bobby R. Baldock
                                              Circuit Judge


      1
          Defendant’s Motion to Stay Decision is also denied.

                                          3